DETAILED ACTION
This office action is responsive to the request for consideration filed 20 September 2021.  Claims 1-7, 9-17, and 19-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues with respect to the prior rejection under 35 USC 101 on pages 10-13 of the remarks.  The examiner notes the arguments presented in the instant remarks are identical to those filed concurrently with the 8 March 2021 Request for Continued Examination.  The 19 March 2021 Non-Final Office action responded particularly to these amendments, at pages 6-7.  Applicant’s instant response, therefore, is not persuasive as it fails to consider the particular remarks presented in the prior Office action.  For the sake of clarity, these remarks are reproduced below.  As such, the examiner maintains the prior rejection of claims 1-7, 9-17, and 19-22 under 35 USC 101.
From the 19 March 2021 Non-Final Office action, at 6-7:
The examiner has considered applicant’s arguments regarding the 35 U.S.C. 101 rejection but disagrees with applicant’s position. The examiner does not find the purported “improvements” of the invention to be improvements to existing technology as claimed by the applicant and thus integrate the judicial exception into a practical application.  Applicant primarily argues that the claimed limitations offer improvements over existing social networking systems because they offer timed rounds and simultaneous transmission of final arguments instead of the ad-hoc discussion offered by conventional social networks.  However, the examiner does not find these improvements to be improvements in the functioning of a computer but “improvements” in the abstract idea itself. For example, the same “improvements” exist when doing formal (offline) debating using a judge and timed rounds vs. an ad-hoc conversation with no rules.  
The examiner also disagrees that the claims are similar to example 42 of the 2019 PEG document. Claim 42 recited the abstract idea of organizing human activity by allowing for users to access patients’ medical records and receive updated information. 


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1 and 11,
These claims recite concepts for facilitating debates between two users. These limitations under their broadest, reasonable interpretation covers a method for organizing human activity but for the recitation of generic computer components such as a processor. These limitations are entirely capable of being performed without computers – in other words, a human can initiate, time and moderate a debate as claimed, including screening responses for inappropriate content. The claims merely take a way of holding a debate and add generic computer components to it.
 This judicial exception is not integrated into a practical application. The claims only recite generic computer components and no other additional elements that amount to more than mere instructions to apply the exception. The claims do not recite an improvement to computer technology but only take an existing idea of organizing human activity and implement generic computer components.

The claims are not patent eligible.

With regard to Claims 2-7, 10, 12-17 and 20,
	These claims only elaborate on the abstract idea and do not integrate the claimed invention into a practical application, nor do they include elements that are sufficient to amount to significantly more than the judicial exception.

With regard to Claims 9 and 19,
	These claims recite “utilizing a machine learning application” or “Artificial Intelligence” system to determine inappropriate content. The examiner finds machine learning and artificial intelligence, especially when claimed at a broad level, to be extremely well-known, routine and conventional in the art. For example, Ghani (U.S. Patent Application Publication #2013/0018825) discusses that machine learning is well-known in the art.  See e.g., [0003].

With regard to Claims 11 and 21,
	These claims recite screening the summations, responses and communications for inappropriate content utilizing a separate computer-based system (which under BRI is simply a separate program or module on the device) accessed via an application programming interface, typically referred to in the art as an API. For example, Brewer (U.S. Patent #5,611,040) discusses that the use of APIs are well known by those skilled in the art. 

Claims Are Novel and/or Non-Obvious Over Prior Art
Gwaltney (U.S. Patent Application Publication #2009/0318209) teaches the ability for a user to identify a topic and challenge another user but is silent as to having different rounds of the debate, timing them or prompting and providing summations in the specific manner claimed by applicant.  
Miller (U.S. Patent Application Publication #2011/0185291) teaches the concept of timing participants (see e.g., [0052]) but does not discuss any of the other limitations in the specific manner claimed by the applicant.
	“Conducting a Debate” (NPL U on 892 form filed April 27, 2020) teaches the general well-known structure of live debates of timed rounds with closing arguments between two sides but does not teach any computerization, reminders or other limitations in the specific manner claimed by applicant.
	“EDEB8” (NPL V on 892 form filed April 27, 2020) teaches a forum for users to have online debates where users can identify topics and challenge other users, have rounds as well as have size limits for response. However it is silent as to timers, a reminder period, a summation or other limitations in the specific manner claimed by applicant.
	Smilowitz (U.S. Patent Application #2008/0183829) teaches an online debate system where users can submit closing arguments (see e.g., [0067]) but does not teach simultaneously transmitting the summations to other users in the specific manner claimed by applicant.
	Alaqeeli (U.S. Patent Application #2017/0147692) teaches a method for an automated text-evaluation service capable of filtering inappropriate language to save a user time, but does not do so in the context of debates. 


Conclusion
Please note that the examiner of record has changed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145